IN THE

    SUPREME COURT OF THE STATE OF ARIZONA
                          STATE OF ARIZONA,
                              Appellee,

                                   v.

                         RAHIM MUHAMMAD,
                             Appellant.


                          No. CR-21-0073-PR
                          Filed July 15, 2022


            Appeal from the Superior Court in Pinal County
                   The Honorable Delia Neal, Judge
                       No. S1100CR201700597
                             AFFIRMED


             Opinion of the Court of Appeals, Division Two
                       250 Ariz. 460 (App. 2021)
                         VACATED IN PART


COUNSEL:

Mark Brnovich, Arizona Attorney General, Linley Wilson, Deputy Solicitor
General/Section Chief of Criminal Appeals, Tanja K. Kelly (argued),
Assistant Attorney General, Tucson, Attorneys for State of Arizona

Steven Czop (argued), Czop Law Firm, PLLC, Higley, Attorney for Rahim
Muhammad
                        STATE V. MUHAMMAD
                          Opinion of the Court

JUSTICE KING authored the opinion of the Court, in which CHIEF
JUSTICE BRUTINEL, VICE CHIEF JUSTICE TIMMER, and JUSTICES
BOLICK, LOPEZ, BEENE, and MONTGOMERY joined.



JUSTICE KING, opinion of the Court:

¶1            This case asks us to determine whether, in a case where a
criminal defendant’s competency has been put at issue, a trial court must
make a specific finding of heightened competency before determining the
defendant’s waiver of the right to a jury trial is knowing, voluntary, and
intelligent. We conclude that Arizona law does not require such a specific
finding of heightened competency with respect to a jury-trial waiver.

                          I.   BACKGROUND

¶2           In 2016, Rahim Muhammad was incarcerated in the Arizona
Department of Corrections (“ADOC”).         From February through
September 2016, Muhammad sent a series of threatening letters to J.G., an
employee of ADOC, in violation of two consecutive injunctions against
harassment. The State charged Muhammad with thirteen felony counts of
aggravated harassment.

             A.   Evaluation of Muhammad’s Competency

¶3           In August 2017, Muhammad’s counsel asked the trial court to
order a preliminary competency examination of Muhammad, pursuant to
Arizona Rule of Criminal Procedure 11.2(c) (authorizing preliminary
competency examination to determine whether reasonable grounds exist
for further examination).      The trial court granted the motion and
appointed Dr. Cooper-Lopez, a psychologist, to conduct the preliminary
competency examination. Following the examination, Dr. Cooper-Lopez
concluded that Muhammad’s “ability to understand his case and discuss
his rights and responsibilities within the court system was significantly
impaired.” Dr. Cooper-Lopez further noted Muhammad “may have
exaggerated his lack of legal knowledge during the exam,” and
“recommended this be assessed further in subsequent evaluations.”




                                    2
                         STATE V. MUHAMMAD
                           Opinion of the Court

¶4            In October 2017, the trial court ordered a full Rule 11
examination to determine if Muhammad was competent to stand trial. See
Ariz. R. Crim. P. 11.2(a)(1) (authorizing examination to determine if
defendant is competent to stand trial); see also A.R.S. § 13-4503(A) (to same
effect). The trial court appointed two psychologists, Dr. Harris and
Dr. Geary, to conduct the examination. See A.R.S. § 13-4505(A)(2).

¶5              Dr. Harris and Dr. Geary each examined Muhammad. In
Dr. Harris’ report, she identified Muhammad’s symptoms and diagnosis
and explained that Muhammad displayed “an inadequate understanding
of basic legal information,” including “any familiarity of the charges against
him in this matter, as well as the possible consequences associated with
conviction.” Nonetheless, she “share[d] Dr. Cooper-Lopez’s concerns that
he may be exaggerating his lack of understanding.” Dr. Harris concluded
Muhammad was “not competent to proceed to trial,” but “it should be
possible for [him] to be restored to competence” with “aggressive
treatment” and “education to remediate deficits in his understanding of
basic legal information.”

¶6            Dr. Geary also concluded Muhammad was “not competent to
stand trial or assist his attorney in his defense.” Dr. Geary noted
Muhammad was “clearly affected by significant mental illness,” but there
“were no observed difficulties with judgment.”        Moreover, while
Muhammad “professed to have neither factual nor rational understanding
of [the] charges against him,” he “extensively feigned [his] lack of
knowledge about legal/judicial matters” and there was “an element of
malingering in this case.” Dr. Geary determined Muhammad’s “potential
for restoration appear[ed] to be low because of [his] indifference and
resistance.”

¶7            Consequently, in January 2018, the trial court found
Muhammad incompetent to stand trial and ordered him to participate in an
outpatient restoration to competency program with Dr. Cooper-Lopez.
Muhammad participated in the program. In April 2018, Dr. Cooper-
Lopez concluded Muhammad was competent to stand trial.                   As
Dr. Cooper-Lopez explained in a written report, while Muhammad may
have “a bonafide psychiatric condition,” various test results indicated he
had “quite likely . . . been exaggerating his memory, psychiatric, and legal



                                      3
                         STATE V. MUHAMMAD
                           Opinion of the Court

knowledge deficits.” Based on her nine meetings with Muhammad, she
reported he “appear[ed] to possess a rational and factual understanding of
his charges and legal situation, as well as the capacity to appropriately
consult with counsel.”

¶8           In May 2018, the trial court determined Muhammad
“understands the proceedings and is able to assist counsel with [his]
defense” and “is competent to stand trial.” Noting that “the current
medication regime is necessary to ensure [Muhammad’s] ongoing
competency,” the trial court ordered Muhammad to “take all medications”
and “follow any treatment plan as prescribed,” and further ordered “the
Court Clinical Liaison [to] continue to monitor” Muhammad for his
“medication and treatment plan needs.”

¶9            In October 2018, after Muhammad requested and was
appointed new counsel, his attorney requested a second competency
examination under Rule 11.2(a)(1). The State objected in part, arguing that
any examination should be only a preliminary examination under Rule
11.2(c). The trial court conducted a hearing and concluded a preliminary
examination was “necessary to determine whether a further Rule 11
evaluation [was] necessary.” The trial court appointed Dr. Vega, a
psychologist, to conduct a preliminary examination of Muhammad under
Rule 11.2(c).

¶10           In December 2018, Dr. Vega concluded that, although
Muhammad was suffering from certain symptoms, he was competent to
stand trial and required no further examination. Dr. Vega explained that
Muhammad (1) “has a full understanding of the reason for his arrest and
the seriousness of his offense,” (2) “has a factual and rational understanding
of the nature of the proceedings against him,” and (3) “will be able to assist
counsel in the preparation of his own defense.” In addition, Muhammad
“understands [the] legal process and court procedures,” including “the
concept of a plea agreement versus taking a case to trial and the roles of the
pertinent parties in court.”

¶11         In January 2019, the trial court reviewed Dr. Vega’s report and
determined Muhammad was competent to stand trial. The trial court also




                                      4
                        STATE V. MUHAMMAD
                          Opinion of the Court

concluded no additional examinations under Rule 11 were necessary.
Consequently, the parties moved forward with pretrial proceedings.

                B.   Muhammad’s Waiver of a Jury Trial

¶12           In April 2019, before trial commenced, Muhammad
personally signed a “Waiver of Trial by Jury” form. The form’s stated
purpose was “to advise you of your right to trial by jury and to allow you
to give up that right if you so choose.” The form explained the rights that
were being waived:

             I understand that I am entitled to a trial by jury
             on these charges and, if applicable, on facts used
             to aggravate any sentence. The right to a trial
             by jury means the right to have my guilt or
             innocence, or, if applicable, facts used to
             aggravate any sentence, decided by a group of
             citizens whose decision must be unanimous.

Muhammad’s counsel also signed the form, acknowledging he had
“explained to [Muhammad] the right to trial by jury” and “consent[ed] to
[Muhammad’s] waiver of it,” and filed the waiver with the trial court.

¶13          On June 25, 2019, the first day of trial, Muhammad repeated
his request for a bench trial on the record. Muhammad’s counsel
explained “the reasoning behind this is with a name like Rahim
Muhammad, my client believed he could not get a fair trial in front of a
largely white jury.” The trial court then engaged in a personal colloquy
with Muhammad:

             THE COURT:        Have you had any drugs,
             alcohol or other medication in the past [twenty-
             four] hours?

             MUHAMMAD:          Yes.

             THE COURT:        Okay. Are you            taking
             medication prescribed in the jail?



                                       5
                          STATE V. MUHAMMAD
                            Opinion of the Court


              MUHAMMAD:           Yes.

              THE COURT:       And does that medication
              help you understand what’s going on?

              MUHAMMAD:           Yes.

              THE COURT:       And do you believe you
              understand what’s going on today?

              MUHAMMAD:           Yes.

              THE COURT:           All right, sir. Thank you.
              Sir, is it your intention to waive your right to a
              trial by a jury and instead allow the Court to
              decide the verdict?

              MUHAMMAD:           Yes.

¶14             The trial court explained to Muhammad that waiving his
right to a jury trial meant “giving up some important rights.” Specifically,
in a jury trial (1) “all the jurors would need to agree unanimously as to [his]
guilt,” and (2) jurors would “decide any aggravating factors that could
increase the possible length of [his] prison term.” The trial court informed
Muhammad that, if he proceeds with a bench trial, the judge will decide
“whether or not the state has proven the charges beyond a reasonable
doubt” and “whether any aggravating factors exist in [his] case.” The trial
court also reviewed with Muhammad the charges against him, as well as
the sentencing possibilities and consequences. In addition, the trial court
confirmed he was not forced or threatened into waiving his right to a jury
trial, nor was he promised anything in exchange for waiving this right.

¶15           After this personal colloquy, Muhammad confirmed that he
preferred to proceed before a judge, rather than a jury, and he understood
the consequences of doing so. The trial court concluded Muhammad had
“knowingly, intelligently, and voluntarily waived his right to a jury trial”
and signed the “Waiver of Trial by Jury” form.



                                         6
                           STATE V. MUHAMMAD
                             Opinion of the Court


¶16           Thereafter, during a brief discussion about pretrial rulings
and the option for Muhammad to plead and have the trial court review his
mental health records, Muhammad’s counsel noted he “is on psychotropic
medication. He does hear voices.” In response, the trial court asked
Muhammad, “Is that affecting your decision today in going forward with
the bench trial?” Muhammad responded, “No.” Muhammad’s counsel
affirmed, “That is his desire, Judge, to go forward with the bench trial and
not submit and plead to the [thirteen] counts. So we’re ready to proceed.”1

                      C.    Muhammad’s Bench Trial

¶17            The parties proceeded with a bench trial. In the middle of
the first day of trial, Muhammad asked to break and resume proceedings
the next scheduled trial day. Muhammad said he felt “incoherent” and
“just not all there right now,” and the “medication [was] taking a strong
[e]ffect” on him and “making [him] really drowsy.”            Muhammad
indicated he needed “to sleep this off.” The trial court asked, “If we took
a break and came back on Friday, do you think you would be feeling better
by then?” Muhammad stated, “Yes,” and “we’ll be able to finish on
Friday.” The trial court concluded proceedings that day, ordered the
parties to reconvene three days later, and advised Muhammad to be
prepared “to be in court all day.”

¶18             The parties reconvened as scheduled three days later.
Neither Muhammad nor his counsel indicated that Muhammad was
suffering from any symptoms that day. In fact, Muhammad proceeded to
testify in his own defense after establishing he was taking medications that
“help [him] think better and more rationally.” Muhammad testified that


1   On the first day of trial, counsel for Muhammad stated Muhammad
“does not believe he’s getting adequate medical care, particularly
psychiatric/psychological care” in ADOC, his goal “is to get placed in the
state hospital,” and the week before Muhammad was “hearing voices” and
having “hallucinations.” Nonetheless, Muhammad personally affirmed
on the first day of trial that he was taking prescribed medication that helped
him understand what was going on, and he in fact understood what was
going on that day. Supra ¶ 13.


                                      7
                          STATE V. MUHAMMAD
                            Opinion of the Court

he wrote the letters to the ADOC employee because, due to his “power of
discernment,” he knows that “she works for the pharaoh, Charles Ryan,
and she is satan herself.” He also referred to himself as “Moses.” After
a two-day bench trial, the trial court found Muhammad guilty on all counts
of aggravated harassment.

¶19           Muhammad appealed his convictions and sentences to the
court of appeals. He argued that (1) “his waiver of a jury trial was
constitutionally insufficient,” and (2) “the trial court erred in not sua sponte
ordering a third” competency examination in the middle of trial. State v.
Muhammad, 250 Ariz. 460, 462 ¶ 1 (App. 2021). Relying on State v.
Cameron, 146 Ariz. 210, 212 (App. 1985), the court of appeals concluded it
was error for the trial court “not to make a specific on-the-record finding of
[Muhammad’s] competency to waive the jury trial.” Muhammad, 250 Ariz.
at 466 ¶ 18 (quoting Cameron, 146 Ariz. at 212). Thus, the court of appeals
remanded for a hearing to determine if Muhammad met “‘the higher
standard of competency required to waive the right’ to a jury trial: whether
Muhammad was making a rational and reasoned decision to make that
waiver.” Id. at 467 ¶ 23 (quoting Cameron, 146 Ariz. at 213). The court of
appeals found no error in the trial court’s failure to order a third
competency examination. Id. at 468 ¶ 31.

¶20            We granted review to determine whether, in a case where a
criminal defendant’s competency has been put at issue, a trial court is
required to make a specific finding of heightened competency before
determining the defendant knowingly, voluntarily, and intelligently
waived the right to a jury trial. We have jurisdiction pursuant to article 6,
section 5(3) of the Arizona Constitution.

                               II.   DISCUSSION

                          A.     Standard of Review

¶21           “We review questions of law de novo.” State v. Urrea, 244
Ariz. 443, 445 ¶ 6 (2018). In addition, we review a trial court’s finding as
to a defendant’s jury-trial waiver for an abuse of discretion. See State v.
Brewer, 170 Ariz. 486, 495 (1992). We look only to see whether reasonable




                                        8
                         STATE V. MUHAMMAD
                           Opinion of the Court

evidence supports the trial court’s finding, and we consider the facts in the
light most favorable to upholding the trial court’s finding. Id.

     B.   The Standard for Waiving a Jury Trial under Arizona Law

¶22            Rule 18.1 sets forth the procedures and standards applicable
to jury-trial waivers. A “defendant may waive the right to a trial by jury
if the State and the court consent.” Ariz. R. Crim. P. 18.1(b)(1). However,
“[b]efore accepting a defendant’s waiver of a jury trial, the court must
address the defendant personally, inform the defendant of the defendant’s
right to a jury trial, and determine that the defendant’s waiver is knowing,
voluntary, and intelligent.” Ariz. R. Crim. P. 18.1(b)(2) (emphasis added).
In addition, a “defendant’s waiver of a jury trial must be in writing or on
the record in open court.” Ariz. R. Crim. P. 18.1(b)(3).

¶23            This Court has previously observed that the “knowing,
voluntary, and intelligent” standard and the procedures in Rule 18.1(b) are
appropriate and adequate. “The pivotal consideration in determining the
validity of a jury trial waiver is the requirement that the defendant
understand that the facts of the case will be determined by a judge and not
a jury.” State v. Conroy, 168 Ariz. 373, 376 (1991). In Conroy, the trial
“court carefully explained to defendant that he had a right to a jury trial,
that by waiving the right he was abandoning the privilege of allowing a
jury to determine the facts of his case and agreeing to let the trial court
determine the facts and determine his guilt or innocence.” Id. This Court
explained, “We believe this is all that is required to accomplish the
intentional waiver of a known right.” Id. In sum, “[w]hat is required for
a waiver is that it be made knowingly—that is, the abandonment of a known
right or privilege—and that it be intentional.” Id. (citing Ariz. R. Crim. P.
18.1(b)).

¶24           Muhammad does not take issue with the requirements for a
jury-trial waiver in Rule 18.1. But he contends Arizona case law and the
Arizona Constitution support the application of a heightened competency
standard—above and beyond the finding of a knowing, voluntary, and
intelligent waiver—in cases where a defendant’s competency has been put
at issue. We review the authority Muhammad cites to determine whether
Arizona law requires such a heightened competency standard.



                                     9
                          STATE V. MUHAMMAD
                            Opinion of the Court


¶25           Muhammad claims State v. Butrick, 113 Ariz. 563 (1976),
supports a heightened competency standard for a jury-trial waiver. In
Butrick, the defendant signed a jury-trial waiver form, but the trial court
failed to accept the waiver or determine that it was knowing, voluntary,
and intelligent until after the bench trial. Id. at 565–67. Noting that
“[w]hether there is an intelligent, competent, self-protecting waiver of jury
trial by an accused must depend upon the unique circumstances of each
case,” this Court concluded that the defendant’s “waiver of the right to a
trial by jury was knowing, voluntary and intelligent.” Id. at 566. And
“although the trial judge fulfilled his obligation under [R]ule 18.1(b)(1)
somewhat belatedly, he did fulfill it.” Id. at 566–67.

¶26           Muhammad emphasizes the language in Butrick that a
“competent” waiver depends on the “unique circumstances of each case.”
But the full context of Butrick makes clear this language was used in
conjunction with the Court’s ultimate conclusion that the defendant
“knowingly, voluntarily and intelligently waived a jury” under
Rule 18.1(b)(1). Id. at 566–67. Thus, Butrick did not create a heightened
competency standard; instead, it reiterated that a defendant must have
“knowingly, voluntarily and intelligently waived a jury.” Id. at 567.

¶27           Muhammad seeks to establish two different standards: a
competency standard for standing trial, and a heightened competency
standard for waiving the right to a jury trial. But the Supreme Court has
already indicated that a defendant who is competent to stand trial is also
competent to waive constitutional rights, such as the right to a jury trial, the
privilege against compulsory self-incrimination, and the right to confront
one’s accuser. See Godinez v. Moran, 509 U.S. 389, 396–402 (1993) (applying
test for competence to stand trial and citing Dusky v. United States, 362 U.S.
402, 402 (1960)). Here, the decision to waive the right to a jury trial does
not “require[] an appreciably higher level of mental functioning than the
decision to waive other constitutional rights”; it is “no more complicated
than the sum total of decisions that a defendant may be called upon to make
during the course of a trial.” Id. at 398–99. As the Supreme Court
explained, “[t]he purpose of the ‘knowing and voluntary’ inquiry . . . is to
determine whether the defendant actually does understand the significance
and consequences of a particular decision and whether the decision is



                                      10
                           STATE V. MUHAMMAD
                             Opinion of the Court

uncoerced,” id. at 401 n.12, and this standard applies to decisions to waive
other constitutional rights throughout trial, id. at 400.

¶28             We recognize there are situations involving “gray-area
defendants” who are competent to waive the right to counsel but may not
have the mental capacity or ability to manage basic trial tasks and represent
themselves at trial. See id. at 399 (“[T]he competence that is required of a
defendant seeking to waive his right to counsel is the competence to waive
the right, not the competence to represent himself”); Indiana v. Edwards, 554
U.S. 164, 174–76 (2008) (noting a “gray-area defendant” is deemed
competent to stand trial but may be “unable to carry out the basic tasks
needed to present his own defense without the help of counsel”); see also
Westbrook v. Arizona, 384 U.S. 150, 150 (1966) (discussing competency to
waive constitutional right to assistance of counsel and conduct a defense).

¶29        But the decision to waive a jury trial is fundamentally different
from the decision by a “gray-area defendant” seeking to waive counsel and
represent himself at trial, which would necessarily require the defendant to
manage trial proceedings and present a defense. As the Supreme Court
has recognized, “a defendant who would choose to forgo counsel at trial
presents a very different set of circumstances, which in our view, calls for a
different standard.” Edwards, 554 U.S. at 174–75. This Court has also
noted that

       [a] defendant who waives the assistance of counsel in a
       criminal trial is by that very act doing something that calls
       into question his rationality, and the United States Supreme
       Court has indicated that greater care must be taken in
       allowing a person to waive his right to an attorney than it does
       in finding him competent to stand trial.

State v. Decello, 111 Ariz. 46, 48–49 (1974). 2



2   The standard applicable to a “gray-area defendant” is not before us, and
we leave that issue for another day. See State v. Gunches, 225 Ariz. 22, 25
¶ 11 (2010) (explaining the standard for a gray-area defendant to waive
counsel is “an issue we need not decide here”).


                                        11
                          STATE V. MUHAMMAD
                            Opinion of the Court

¶30           The cases Muhammad relies on involving defendants seeking
to self-represent at trial do not support a heightened competency standard
for a jury-trial waiver because of the “very different set of circumstances”
presented by “gray-area defendants” who choose to waive counsel and
represent themselves in a criminal trial. See Edwards, 554 U.S. at 174–75;
Decello, 111 Ariz. at 48–49. This case is not about Muhammad’s mental
capacity to participate at trial as an advocate, carry out basic trial functions,
formulate a defense strategy, or engage with the court, counsel, and
witnesses. Therefore, the cases Muhammad cites regarding the waiver of
counsel are not instructive. See Gunches, 225 Ariz. at 25 ¶ 12 (deciding
“Gunches was not a ‘gray-area’ defendant” and “the trial court did not
abuse its discretion in finding Gunches competent to waive counsel and
represent himself” at trial); State v. Cornell, 179 Ariz. 314, 321–24 (1994)
(rejecting defendant’s argument that his “waiver of counsel was invalid”);
State v. Evans, 125 Ariz. 401, 404 (1980) (affirming defendant as competent
and his waiver of counsel as knowledgeable); State v. Martin, 102 Ariz. 142,
146 (1967) (applying the test of “whether one is legally capable of waiving
counsel”).

¶31            Muhammad also cites State v. Wagner, 114 Ariz. 459 (1977),
which he contends required the trial court to make further factual inquiries
regarding his competency. But Wagner does not support a heightened
competency standard here. In Wagner, the “record [was] silent whether
the trial court did, in fact, determine defendant’s competency to enter his
plea”; therefore, this Court remanded to the trial court to make that finding.
Id. at 463. Here, however, the record is not “silent” but instead explicitly
shows the trial court found Muhammad was competent to stand trial and
he knowingly, voluntarily, and intelligently waived a jury trial.

¶32            In addition, Muhammad claims the Arizona Constitution
provides grounds for a heightened competency standard for a jury-trial
waiver.      The Arizona Constitution provides that “[i]n criminal
prosecutions, the accused shall have the right . . . to have a speedy public
trial by an impartial jury of the county in which the offense is alleged to
have been committed.” Ariz. Const. art. 2, § 24. Further, “[t]he right of
trial by jury shall remain inviolate.” Ariz. Const. art. 2, § 23; see also Ariz.
Const. art. 6, § 17 (to same effect).          Muhammad claims Arizona’s
“inviolate” right to a jury trial supports a heightened competency standard,



                                       12
                          STATE V. MUHAMMAD
                            Opinion of the Court

noting this phrase does not appear in the United States Constitution. See
U.S. Const. amend. VI (“In all criminal prosecutions, the accused shall enjoy
the right to a speedy and public trial, by an impartial jury of the State and
district wherein the crime shall have been committed . . . .”).

¶33            As an initial matter, the adjective “inviolate” in the Arizona
Constitution—which is the word Muhammad emphasizes—modifies the
phrase “right of trial by jury.” See Ariz. Const. art. 2, § 23; Ariz. Const.
art. 6, § 17. By writing the text in this manner, the drafters provided that
this right would be subject to legal protection, see inviolable, New
Websterian Dictionary (1912) (“that cannot be profaned or injured;
unbroken. Inviolate”), but did not mandate a heightened standard for a
defendant’s waiver of that right. See Bowden v. Nugent, 26 Ariz. 485, 486-
88 (1924) (reviewing prior version of art. 2, § 23 which provided the “right
of trial by jury shall remain inviolate”).            Indeed, this Court has
“consistently held that the phrase ‘shall remain inviolate’ preserves the
right to jury trial as it existed at the time Arizona adopted its constitution.”
Derendal v. Griffith, 209 Ariz. 416, 419 ¶ 9 (2005) (citing Benitez v. Dunevant,
198 Ariz. 90, 93 ¶ 4 (2000); Bowden, 26 Ariz. at 488).                 Arizona’s
“constitutional guarantee of trial by jury is not a grant, but a reservation of a
pre-statehood right. Thus, those offenses linked to jury trial at common
law at the time the constitution was adopted are protected by the
constitutional guarantee.” Benitez, 198 Ariz. at 93 ¶ 4 (internal citations
omitted). In application, this means that a defendant charged with certain
misdemeanor offenses may be entitled to a jury trial in Arizona even
though those offenses may not have entitled him to a jury trial under the
United States Constitution. See Derendal, 209 Ariz. at 419 ¶ 9 (“[O]ur
constitution requires that the state guarantee a right to jury trial for any
defendant charged with an offense for which a jury trial was granted prior
to statehood.”).

¶34          Accordingly, the phrase “shall remain inviolate” provides the
right to a jury trial to a broader class of defendants than the Sixth
Amendment, but it does not provide broader protection for those defendants
than the Sixth Amendment does, nor does it require a greater
demonstration of the waiver of the right. See Benitez, 198 Ariz. at 94 ¶ 10
(“Arizona operates with a broader jury eligibility standard, providing its
citizens with greater access to jury trials than the federal constitution



                                       13
                          STATE V. MUHAMMAD
                            Opinion of the Court

mandates.”); see also State v. Carlson, 202 Ariz. 570, 577 ¶ 18 (2002)
(“Arizona’s right to an impartial jury is no broader than the Sixth
Amendment.”). The Arizona Constitution does not require a heightened
competency standard for a defendant’s waiver of a jury trial.

¶35           We also find it significant that the Arizona Constitution
affirmatively provides criminal defendants the right to seek a bench trial.
Ariz. Const. art. 6, § 17 (stating “trial by jury may be waived . . . by the
parties with the consent of the court in any criminal cause”). If we were
to impose a heightened competency standard for a jury-trial waiver, we
would necessarily impose additional burdens on defendants with mental
illnesses who would otherwise be competent to stand trial and who wish to
exercise their constitutional right to proceed by bench trial. The Arizona
Constitution does not distinguish between defendants with mental illnesses
and those without as it pertains to jury trials, and we decline to do so today.

¶36            We note that a defendant’s attorney always remains in a
position to alert the trial court to any new facts suggesting incompetence at
the time of the jury-trial waiver. See § 13-4503(A); Ariz. R. Crim. P. 11.2(a).
And the trial court itself remains in a position to observe any changes in
behavior at the time of the waiver that may suggest a need for further
examination. See § 13-4503(A)–(B); Ariz. R. Crim. P. 11.2(a)(1), (c); see also
State v. Moody, 208 Ariz. 424, 443 ¶ 48 (2004) (“In determining whether
reasonable grounds exist [for another competency hearing], a judge may
rely, among other factors, on his own observations of the defendant’s
demeanor and ability to answer questions.”). If a trial court observes
conduct suggesting incompetence at the time of the waiver, it “may order
the defendant to undergo a preliminary examination” to help determine if
any further examination is necessary. Ariz. R. Crim. P. 11.2(c). These
factors weigh against imposing a heightened competency standard.

¶37           The court of appeals held that “a prior finding of general
competency to stand trial does not suffice . . . ‘because it does not measure
the defendant’s capacity by a high enough standard.’” Muhammad, 250
Ariz. at 465 ¶ 16 (quoting Cameron, 146 Ariz. at 212). In so holding, the
court of appeals explicitly relied on Cameron, which had applied the Ninth
Circuit’s higher standard of competency from Sieling v. Eyman, 478 F.2d 211
(9th Cir. 1973). Id. Significantly, however, the Supreme Court in Godinez



                                      14
                          STATE V. MUHAMMAD
                            Opinion of the Court

expressly rejected Sieling’s higher standard of competency. 509 U.S. at 397
(concluding “the Ninth Circuit . . . err[ed] in applying two different
competency standards” in Sieling). We also repudiate Sieling’s higher
standard of competency. Accordingly, the court of appeals erroneously
relied on Cameron—a case applying Sieling’s two competency standards,
which the Supreme Court has expressly rejected.

¶38            For all these reasons, in cases where a defendant’s
competency has been put at issue, we conclude Arizona law does not
require a finding of heightened competency for a jury-trial waiver.
Instead, before such a defendant may waive a jury trial, the trial court must
have concluded the defendant (1) is competent to stand trial, and “if a
defendant has already been adjudicated competent, the court [may] rely on
the record supporting that previous adjudication,” Moody, 208 Ariz. at 443
¶ 48 (citing State v. Contreras, 112 Ariz. 358, 360–61 (1975)), see Godinez, 509
U.S. at 401–02; 3 and (2) knowingly, voluntarily, and intelligently waived
the right to a jury trial pursuant to Rule 18.1(b).

                 C.   Muhammad’s Waiver of a Jury Trial

¶39           We must now determine whether the trial court abused its
discretion in concluding Muhammad knowingly, voluntarily, and
intelligently waived his right to a jury trial and proceeding with a bench
trial. For the reasons below, we conclude the trial court did not abuse its
discretion.

¶40           First, this Court has already recognized that “[u]nlike the
waiver of assistance of counsel or plea of guilty, the waiver of a jury may
well be in the defendant’s best interests.” Decello, 111 Ariz. at 49. The
waiver of a jury trial “is more often than not a question of trial strategy in
which the subjective evaluations of the attorney for the defendant play a

3   As the Supreme Court explained in Godinez, a trial court is not required
to make a competency determination in every case in which a defendant
seeks to waive a constitutional right. 509 U.S. at 401 n.13. “As in any
criminal case, a competency determination is necessary only when a court
has reason to doubt the defendant’s competence.” Id.




                                      15
                          STATE V. MUHAMMAD
                            Opinion of the Court

more important role than the discretion of the defendant.” Id. Here,
Muhammad was entitled to believe the jury-trial waiver was in his best
interest. Before trial, counsel for Muhammad offered the reason why
Muhammad chose to waive a jury trial: “with a name like Rahim
Muhammad, [he] believed he could not get a fair trial in front of a largely
white jury.” Supra ¶ 13. In addition, Muhammad and his counsel both
signed the “Waiver of Trial by Jury” form that described the specific rights
Muhammad was waiving, a further indicator that Muhammad believed the
waiver was in his best interest. Supra ¶ 12. And when they signed the
form and explained the reason for the waiver to the trial court, neither
Muhammad nor his counsel indicated Muhammad’s judgment was
clouded in any way.

¶41            Second, Muhammad repeatedly affirmed his decision to
waive a jury trial. Muhammad signed the “Waiver of Trial by Jury” form
after consulting with counsel two months before trial. Supra ¶ 12. And
on the first day of trial, Muhammad reiterated several times on the record
his decision to waive a jury trial. Supra ¶¶ 13–16.

¶42            Third, the trial court engaged in a proper personal colloquy
with Muhammad, in compliance with Rule 18.1(b), before determining he
had knowingly, intelligently, and voluntarily waived his right to a jury trial.
Supra ¶¶ 13–15. Muhammad argues, however, that the trial court’s
questions during the colloquy were insufficient because they were designed
to elicit only a “yes” or “no” response. See supra ¶ 13. Although asking
questions that elicit more than a “yes” or “no” response may be a better
practice, particularly when a defendant’s competency has previously been
called into question, Arizona law does not require the trial court to ask
open-ended questions. See Ariz. R. Crim. P. 18.1(b). The trial court’s
questions were legally sufficient.

¶43           Fourth, there is no evidence Muhammad did not understand
the consequences of waiving a jury trial. After Muhammad’s participation
in the restoration to competency program, he was re-evaluated and found
competent to stand trial by two psychologists. Supra ¶¶ 7, 10. The trial
court made repeated findings that Muhammad was competent to stand
trial. Supra ¶¶ 8, 11. On the first day of trial, Muhammad confirmed he
was taking medications that helped him “understand what’s going on.”



                                      16
                          STATE V. MUHAMMAD
                            Opinion of the Court

Supra ¶ 13. He also confirmed his medications and the “voices” he heard
did not affect his decision to proceed with a bench trial. Supra ¶ 16. 4 And
his attorney apparently agreed with Muhammad’s self-assessment by not
correcting it.

¶44            Fifth, it was proper for the trial court to rely on its previous
finding that Muhammad was competent to stand trial when it concluded
his jury-trial waiver was knowing, voluntary, and intelligent. Supra ¶¶ 8,
11, 15. Where “a defendant has already been adjudicated competent, the
court must be permitted to rely on the record supporting that previous
adjudication.” Moody, 208 Ariz. at 443 ¶ 48.

¶45            Muhammad contends, however, that questions were raised
about his jury-trial waiver in light of his testimony days later that he was
“Moses,” the victim was “satan,” and Charles Ryan was “the pharaoh,” as
well as his counsel’s comment that Muhammad is “on psychotropic
medication” and “does hear voices.” Supra ¶ 18. But a defendant who is
mentally ill is not necessarily incompetent to stand trial, nor unable to
exercise constitutional rights. See A.R.S. § 13-4501(2) (“The presence of a
mental illness, defect or disability alone is not grounds for finding a
defendant incompetent to stand trial.”); Ariz. R. Crim. P. 11.1(b) (to same
effect). A defendant is “incompetent to stand trial” only if “as a result of
a mental illness, defect or disability a defendant is unable to understand the
nature and object of the proceeding or to assist in the defendant’s defense.”
§ 13-4501(2); see also Ariz. R. Crim. P. 11.1(a)(2) (to same effect). 5

4    Muhammad points out that when Dr. Cooper-Lopez asked him about
the role of a jury, he responded, “I’m not too sure.” But this does not
demonstrate the lack of a knowing, voluntary, and intelligent waiver.
First, Dr. Cooper-Lopez and Dr. Vega both found him competent to stand
trial. Supra ¶¶ 7, 10. Second, Muhammad gave this response before the
role of a jury was explained to him via the “Waiver of Trial by Jury” form,
supra ¶¶ 12, 14, and the trial court’s personal colloquy with him, supra ¶ 13.

5  “Mental illness, defect, or disability” is defined as “a psychiatric or
neurological disorder that is evidenced by behavioral or emotional
symptoms, including congenital mental conditions, conditions resulting



                                      17
                         STATE V. MUHAMMAD
                           Opinion of the Court

¶46            Indeed, this Court has held that a defendant was competent
to stand trial even though he was suffering from a paranoid personality
disorder causing him to believe in a vast conspiracy involving his counsel,
the police, the court, and several government officials. State v. Glassel, 211
Ariz. 33, 43–44 (2005). In Glassel, although the defendant’s “condition
worsened after the original competency hearing and . . . he had
incorporated his new counsel into his conspiracy delusions,” neither fact
was “inconsistent with the trial court’s original conclusion that [the
defendant], although mentally ill, was nonetheless competent to stand
trial.” Id. at 44 ¶ 30; see also Evans, 125 Ariz. at 403–04 (concluding there
was a competent waiver of counsel despite defendant having been
“diagnosed as a paranoid schizophrenic”).

¶47            A trial court “may order the defendant to undergo a
preliminary examination” to assist in determining if any further
examination is necessary. Ariz. R. Crim. P. 11.2(c); see also § 13-4503(B).
We note that ordering such a preliminary examination is a best practice
when the defendant’s conduct raises questions about competency. But
here, as in Contreras, the record does not show “some reasonable ground to
justify another [examination or] hearing on facts not previously presented
to the trial court in order for us to say that the trial judge abused his
discretion in not ordering such [an examination or] hearing.” 112 Ariz. at
360–61. Indeed, Muhammad “made no request for” an examination at the
time of his jury-trial waiver or at any time during trial. See id. at 361. And
furthermore, this record does not reveal any facts demonstrating that
Muhammad was “unable to understand the nature and object of the
proceeding or to assist in [his] defense,” which is the standard for
“incompetent to stand trial.” 6 § 13-4501(2) (defining “incompetent to


from injury or disease, and developmental disabilities as defined in A.R.S.
§ 36-551.” Ariz. R. Crim. P. 11.1(a)(1).

6   Although Muhammad reported he felt “incoherent” and drowsy from
medication on the first day of trial, he then stated he just needed “to sleep
this off” and affirmed he would feel better after a break. Supra ¶ 17.
When the parties reconvened three days later, neither Muhammad nor his
counsel disclosed any symptoms or requested an examination.
Supra ¶¶ 18, 36.


                                     18
                          STATE V. MUHAMMAD
                            Opinion of the Court

stand trial”); see also Decello, 111 Ariz. at 49 (concluding that Westbrook does
not “mandate[] that a defendant who is represented by counsel and is
competent to stand trial must be given, absent other facts, a further hearing
by the court as to his competency to waive his right to a jury”). Thus, the
trial court did not abuse its discretion in concluding Muhammad had
knowingly, voluntarily, and intelligently waived his right to a jury trial.

                            III.   CONCLUSION

¶48            In a case where a criminal defendant’s competency has been
put at issue, Arizona law does not require a specific finding of heightened
competency for the defendant’s waiver of a jury trial. Instead, before such
a defendant may waive a jury trial, the trial court must have concluded the
defendant (1) is competent to stand trial, and if a defendant has already
been adjudicated competent, the court may rely on the record supporting
that previous adjudication, and (2) knowingly, voluntarily, and
intelligently waived the right to a jury trial, pursuant to Rule 18.1(b). The
trial court did not abuse its discretion in accepting Muhammad’s jury-trial
waiver. We therefore affirm the trial court. We vacate ¶¶ 11–23 and 32
of the court of appeals’ opinion.




                                      19